Action for damages for breach of a contract of employment. Order granting plaintiff’s motion for an examination of the defendants before trial affirmed, with ten dollars costs and disbursements. Order, entered on defendants’ motion, in so far as it denied a prior trial of a defense of general release and a stay of the examination before trial on the part of the plaintiff, affirmed, with ten dollars costs and disbursements. Examinations will be had on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.